United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Manchester, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1456
Issued: December 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2011 appellant filed a timely appeal from the April 18, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her claim of occupational
disease. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
carpal tunnel syndrome causally related to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 17, 2010 appellant, then a 41-year-old clerk, filed an occupational disease
claim alleging that she had sustained carpal tunnel as a result of her employment. She explained
that her hands became numb, especially at the end of the workday. Appellant noted that she had
performed repetitive hand motions when completing computer scanning, as well as lifting and
sorting of parcels, weighing up to 70 pounds.
Appellant submitted an undated statement, in which she stated that she was diagnosed
with carpal tunnel on December 20, 2010, and that she believed the repetitive nature of her duties
at work was responsible for her condition. She noted that she had worked for the employing
establishment for six years, working three to nine hours a day, six days a week performing the
previously described repetitive tasks.
Appellant’s supervisor submitted a narrative statement on January 20, 2011 confirming
appellant’s statement. She stated that appellant typically worked 32 hours per week on average,
and that appellant’s duties typically include dumping, sorting, scanning parcels, boxing mail and
computer work. Appellant’s supervisor noted that, when appellant worked at the window, the
duration would be three to six hours, and when she was assigned dispatch duty, she would be
expected to lift up to 70 pounds, working a keyboard and touchpad, as well as sorting and
scanning.
On January 24, 2011 OWCP received unsigned electrodiagnostic test results dated
December 17, 2010. These results were accompanied by a note from Thomas H. Johnson, P.T.
dated December 17, 2010, which stated that the test results are compatible with carpal tunnel
syndrome, and that appellant’s right hand’s motor terminal latency is mildly slow, while her left
hand’s motor terminal latency is severely slow.
In a February 23, 2011 letter, OWCP requested that appellant submit additional evidence,
including a medical report which included dates of examination and treatment, history of injury
given by appellant to the physician, detailed descriptions of the findings, results of all testing,
diagnosis and clinical course of treatment followed, and the physician’s opinion supported by a
medical explanation as to how the reported work incident caused or aggravated the claimed
injury.
In response to OWCP’s request, appellant resubmitted the December 17, 2010 diagnostic
test results.
By decision dated April 18, 2011, OWCP denied appellant’s claim for occupational
disease on the grounds that she had submitted insufficient medical evidence to establish her
claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden to establish the essential
elements of her claim including the fact that the individual was an employee of the United States
2

5 U.S.C. §§ 8101-8193.

2

within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
Section 8101(2) of FECA provides that the term “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law. As nurses, physician’s
assistants, physical and occupational therapists are not “physicians” as defined by FECA, their
opinions regarding diagnosis and causal relationship are of no probative medical value.5
ANALYSIS
The Board notes that appellant has established that she performed repetitive work
activities in the course of her federal employment. Appellant has however submitted insufficient
medical evidence to establish that she had sustained carpal tunnel syndrome due to her
employment conditions.
OWCP informed appellant that she needed to submit a medical report that included
history of injury, diagnosis of her medical condition and medical rationale explaining the
relationship of that condition to her employment. Appellant submitted the December 17, 2010
diagnostic test results in response to that request, which noted a diagnosis of carpal tunnel
syndrome. However, the document contained no history of injury and was signed by a physical
therapist; as noted above, physical therapists are not physicians and their opinions regarding
diagnosis and causal relationship are of no probative medical value. The Board finds that
appellant has not submitted any probative medical report which contains a recitation of her
employment duties, and which explains how physiologically she sustained carpal tunnel
syndrome as a result of those duties.
As the only medical documents pertaining to appellant’s medical condition are of no
probative medical value, appellant had failed to meet her burden of proof to establish that her
carpal tunnel syndrome was caused by her federal employment duties. While she has explained
why she believes she sustained carpal tunnel syndrome as a result of her employment, the

3

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Roy L. Humphrey, supra note 4.

3

employee’s lay opinion is not relevant to the medical issue in this case, which can only be
resolved through the submission of probative medical evidence from a physician.6
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a medical condition
causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 18, 2011 is affirmed.
Issued: December 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Gloria J. McPherson, 51 ECAB 441 (2000).

4

